Citation Nr: 0923281	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  03-09 368	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma

THE ISSUE

Whether the character of the appellant's discharge is a bar 
to benefits administered by the Department of Veterans 
Affairs benefits. 


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and E.R.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant had a period of service from February 1969 to 
August 1972, the character of discharge of which is the 
matter on appeal.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an administrative decision, dated in April 2001, 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

In January 2003, the appellant testified at a hearing at the 
RO.  In August 2004, the appellant appeared at a hearing 
before the undersigned Veterans Law Judge.  Transcripts of 
the hearings are in the record. 

In December 2004, the Board reopened the claim of whether the 
character of the appellant's discharge is a bar to 
entitlement to Department of Veterans Affairs benefits and 
remanded the case for further development.  As the requested 
development has been completed, no further action to ensure 
compliance with the remand directive is required.  Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1. The appellant served on active duty from February 1969 to 
August 1972 with service in Vietnam from December 1969 to 
December 1970.

2. During service, the appellant was charged with absence 
without leave from May 1971 to August 1972, for a total of 
453 days, and his request for discharge for the good of the 
service in lieu of a trial by general court-martial was 
approved by the Commanding General.



3. On separation for service, the appellant received an 
"other than honorable conditions " discharge for the good of 
the service in lieu of a trial by general court-martial.

4. After service, in January 1976, pursuant to Presidential 
Proclamation No. 4313, the appellant was issued a clemency 
discharge; in January 1978, the Army Discharge Review Board 
upgraded the appellant's discharge to "under honorable 
conditions" under the Department of Defense Special 
Discharge Review Program (SDRP), but the upgraded discharge 
did not remove any bar to VA benefits; in November 1978, on 
re-review by the Army Discharge Review Board, the appellant 
did not qualify for an upgrade under the uniform standards 
for discharge review, and the determination did not change 
the "under honorable conditions" discharge under the 
Department of Defense Special Discharge Review Program 
(SDRP), which did not remove any bar to VA benefits.. 

5. The appellant was not insane during the time he was absent 
without leave. 

6. There were no compelling circumstances to warrant the 
prolonged unauthorized absence, which exceeded 180 days, 
considering length and character of service exclusive of the 
period of prolonged unauthorized absence and the reasons for 
the unauthorized absence. 


CONCLUSION OF LAW

The character of the appellant's discharge from February 1969 
to August 1972 is a bar to benefits administered by the 
Department of Veterans Affairs.  38 U.S.C.A. § 5303 (West 
2002); 38 C.F.R. § 3.12(b), (c)(6), (d)(1), (h)(2) (2008).



The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R. § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of (1) any information 
and medical or lay evidence that is necessary to substantiate 
the claim, (2) what portion of the information and evidence 
VA will obtain, and (3) what portion of the information and 
evidence the claimant is to provide.  The notification 
requirements are referred to as Type One, Type Two, and Type 
Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009). 

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided post-adjudication VCAA notice by letter, 
dated in February 2005.  The appellant was notified that he 
should submit evidence, including medical evidence or a 
medical opinion, to substantiate that there were compelling 
circumstances for his prolonged absence.  He was notified 
that VA would obtain VA records and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records 
or with his authorization VA would obtain any nonfederal 
records on his behalf.  

The notice included a copy of 38 C.F.R. § 3.12 character of 
discharge, including the following subsections: 

(b) A discharge or release from service under one of the 
conditions specified in this section is a bar to the 
payment of benefits unless it is found that the person 
was insane at the time of committing the offense causing 
such discharge. 

(c) Benefits are not payable where the former service 
member was discharged or released under one of the 
following conditions: 

(c)(6) By reason of a discharge under other than 
honorable conditions issued as a result of an 
absence without official leave (AWOL) for a 
continuous period of at least 180 days. This bar to 
benefit entitlement  does not apply if there are 
compelling circumstances to warrant the prolonged 
unauthorized absence. 

(d) A discharge or release because of one of the 
offenses specified in this paragraph is considered to 
have been issued under dishonorable conditions: 

(d)(1) Acceptance of an undesirable discharge to 
escape trial by general court-martial. 

(h) Unless a discharge review board established under 10 
U.S.C. 1553  determines on an individual case basis that 
the discharge would be upgraded under uniform standards, 
an honorable or general discharge awarded under one of 
the following programs does not remove any bar to 
benefits imposed under paragraph (d). 

(1) Presidential Proclamation 4313. 

(2) The Department of Defense's special discharge 
review program  effective April 5, 1977. 



As for content of the VCAA notice, the document substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence); of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); and of Dingess v. Nicholson, 19 Vet. App. 473 
(notice of the elements of the claim, except for the 
effective date of the claim and the degree of disability 
assignable).  

As for the omission in the VCAA notice of the provisions for 
the effective date of the claim and for the degree of 
disability assignable, as the question on appeal is the 
character of discharge, which is the condition precedent to a 
valid claim of service connection and as the effective date 
of the claim and the degree of disabilities are the 
downstream elements, following the grant of service 
connection, and as the question of appeal does not involve 
the adjudication of a claim of service connection, the 
omission does not affect the essential fairness of the 
adjudication of the current claim, that is, the character of 
discharge, and the error is harmless. 

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The procedural defect was cured as after the 
RO provided substantial content-complying VCAA notice, the 
claim was readjudicated as evidenced by the supplemental 
statement of the case, dated in April 2009.  Mayfield v. 
Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured 
by adequate VCAA notice and subsequent readjudication without 
resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained service 
personnel and treatment records and VA records and the 
appellant has submitted private medical records and lay 
statements. 



As the appellant has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the appellant in developing the facts pertinent to the claim 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Governing Law and Regulations

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released there from under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A discharge or 
release from active service under conditions other than 
dishonorable is a prerequisite to entitlement to VA pension 
or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 
3.12(a).

The designation of the discharge as honorable by the service 
department is binding on VA as to character of discharge.  38 
C.F.R. § 3.12(a).

Except as provided in 38 C.F.R. § 3.13(c), the entire period 
of service constitutes one period of service, and entitlement 
will be determined by the character of the final termination 
of such period of service.  38 C.F.R. § 3.13(b).

By statute, benefits are not payable where the former service 
member was discharged or released by reason of a discharge 
under other than honorable conditions issued as a result of 
an absence without official leave (AWOL) for a continuous 
period of at least 180 days unless the person demonstrates to 
the satisfaction of the Secretary that there are compelling 
circumstances to warrant such prolonged unauthorized absence.  
38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(b), (c)(6).

Under 38 C.F.R. § 3.12(c)(6)(i-iii), the following factors 
will be considered in determining whether there are 
"compelling circumstances" to warrant the prolonged 
unauthorized absence:

(i) Length and character of service exclusive of the 
period of prolonged AWOL.  Service exclusive of the 
period of prolonged AWOL should generally be of such 
quality and length that it can be characterized as 
honest, faithful and meritorious and of benefit to the 
Nation.

(ii) Reasons which are entitled to be given 
consideration when offered by the claimant include 
family emergencies or obligations, or similar types of 
obligations or duties owed to third parties.  The 
reasons for going AWOL should be evaluated in terms of 
the person's age, cultural background, educational level 
and judgmental maturity.  Consideration should be given 
to how the situation appeared to the person and not how 
the adjudicator might have reacted.  Hardship or 
suffering incurred during overseas service, or as a 
result of combat wounds of other service-incurred or 
aggravated disability, is to be carefully and 
sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period 
began.

(iii) A valid legal defense exists for the absence which 
would have precluded a conviction for AWOL.  

A discharge or release from service under conditions 
specified in 38 C.F.R. § 3.12(c) is a statutory bar to the 
payment of benefits, unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge.
38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  



An insane person is one (1) who, while not mentally defective 
or constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or (2) who interferes with the peace of 
society; or (3) who has so departed (become antisocial) from 
the accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a).

The Board can look at the totality of the circumstances, 
including factors other than the claimant's own statements, 
to determine why the appellant went AWOL.  Lane v. Principi, 
339 F.3d 1331, 1340 (Fed. Cir. 2003). 

By regulation, a discharge or release is considered to have 
been issued under dishonorable conditions if the former 
service member accepts an undesirable discharge to escape 
trial by general court-martial.  38 C.F.R. § 3.12(d). 

Unless a discharge review board established under 10 U.S.C. 
§ 1553 determines on an individual case basis that the 
discharge would be upgraded under uniform standards, an 
honorable or general discharge awarded under one of the 
following programs does not remove any bar to benefits 
imposed under 38 C.F.R. § 3.12(d): Presidential Proclamation 
4313 or the Department of Defense's special discharge review 
program effective April 5, 1977.  38 C.F.R. § 3.12(h). 

Factual Background

The service personnel records show that the appellant was 
born in December 1949, he completed high school in 1968, and 
he entered the Army for three years, beginning in February 
1969 at the age of 19.    



After basic training, the appellant was trained as an 
engineer equipment repairman and he was assigned a military 
occupational specialty (MOS) code of 62B (construction 
equipment repairer).  In December 1969, the appellant arrived 
in Vietnam and he was assigned to Headquarters and 
Headquarters Company, 577th Engineer Battalion (Construction) 
in the MOS of 62B.  In January 1970, the appellant's MOS code 
was changed to 76A (supply clerk).  In May 1970, his MOS code 
was changed to 76Y (unit supply specialist).  While in 
Vietnam, the appellant was promoted to E3 and to E4.  In 
December 1970, the appellant left Vietnam and he was assigned 
to a unit at Fort Sill, Oklahoma. 

After returning from Vietnam, the appellant was absent 
without leave from February 22, 1971, to February 25, 1971, 
(4 days) and from March 1, 1971, to March 2, 1971, (2 days).  
In April 1971, the appellant was found guilty in a trial by 
special court-martial for being absent without leave from 
March 15, 1971, to March 23, 1971 (8 days), and March 24, 
1971, to April 13, 1971 (20 days). 

On May 6, 1971, the appellant began a period of absence 
without leave.  He was dropped from the official rolls in 
February 1972.  On August 1, 1972, the appellant voluntarily 
returned to military control after 453 days. 

In August 1972, the appellant was charged with unauthorized 
absence for the period from May 6, 1971, to August 1, 1972, 
and a trial by general court-martial was recommended.  In 
August 1972, in accordance with AR 635-200, chapter 10, the 
appellant, after consulting with counsel, requested a 
discharge for the good of the service in lieu of trial by 
general court-martial.  

On medical examination in August 1972 in conjunction with the 
charge against the appellant, the appellant complained of 
trouble sleeping, depression and excessive worry, and nervous 
trouble.  On mental status examination, the appellant's 
behavior was described as normal.  He was alert and oriented. 
His mood was level. His thinking process was clear and his 
thought content was normal.  And his memory was good.  The 
impression was no significant mental illness.  

The examiner found that the appellant was mentally 
responsible, able to distinguish right from wrong, and was 
able to adhere to the right.  The examiner reported that the 
appellant had the mental capacity to understand and 
participate in the proceedings against him, and that the 
appellant met the standards for retention. 

In the request for discharge for the good of the service, the 
appellant acknowledged that if accepted he would be 
discharged under other than honorable conditions and 
furnished an Undesirable Discharge Certificate and that he 
may be ineligible for VA benefits.  

In an accompanying statement, the appellant stated that he 
entered the Army to get college benefits and that he served 
12 months in Vietnam, where he drove a truck, moving combat 
loss and retrograde equipment to and from Cam Ranh Bay; at 
Fort Sill, after his return from Vietnam, while on leave he 
was in an accident and was charged with hit-and-run and he 
went AWOL to go home and to take care of the matter and when 
he returned he was charged with the unauthorized absence and 
he had a special court-martial; he was then reassigned to 
Fort Hood, Texas, and he went AWOL because he wanted get 
married and he could not get married on his Army pay and he 
also owed money on bills; he got married and got a job and 
after six months it started to bother him that they 
[authorities] could show up at any time; then when his wife 
became pregnant he could not leave because they had bills; he  
turned himself in after his son was born and he had saved 
enough money for his wife to live on. 

The Commanding General subsequently approved the request for 
discharge for the 
good of the service.

On separation for service, the appellant received an "other 
than honorable conditions" discharge for the good of the 
service under AR 635-200, chapter 10. 

After service, in January 1976, pursuant to Presidential 
Proclamation No. 4313, the appellant was issued a clemency 
discharge.  In the notice document, the appellant was invited 
to apply to the Army Discharge Review Board for a review and 
possible change in his discharge.  

In a statement in September 1977, the appellant stated that 
he was sorry for his AWOL and he came back because of the 
oath he took on enlistment and he wanted to clear his name.  
He stated that he had 24 months of good service, including 12 
months in Vietnam, that should weigh in his favor. 

In January 1978, the Army Discharge Review Board upgraded the 
appellant's discharge to "under honorable conditions" under 
the Department of Defense Special Discharge Review Program 
(SDRP), but the upgraded discharge did not remove any bar to 
VA benefits.  

In November 1978, on re-review by the Army Discharge Review 
Board, the appellant did not qualify for an upgrade under the 
uniform standards for discharge review.  The determination 
did not change the "under honorable conditions" discharge 
under the Department of Defense Special Discharge Review 
Program (SDRP), which did not remove any bar to VA benefits. 

Private medical records show that in September 1999, the 
appellant was admitted because of suicidal ideation.  The 
diagnoses included posttraumatic stress disorder (PTSD).  

In a statement in December 2000, the appellant's mother 
stated that after the appellant returned home from the Army 
he drank and ran around following his own rules, and got 
married. 

In a statement in January 2001, the appellant's sister stated 
that since Vietnam the appellant has been on steady downhill 
course for 30 years. 

In January 2001, the appellant was admitted for psychological 
evaluation and treatment.  On admission it was noted that the 
appellant's problems seemed to have originated after his 
return from Vietnam, where he served as a combat engineer and 
he was exposed to stressful situations. Since then, it was 
noted, that the appellant had experienced sleep disturbance 
and nightmares, but he never wanted to talk about it.  

At the same time he was good provider for his family and 
demonstrated a high level responsibility.  He completed 
college and he and wife raised two children through to 
college.  The diagnoses were posttraumatic stress disorder, 
depression, and possible obsessive-compulsive disorder versus 
obsessive-compulsive traits. 

On VA psychological evaluation in February 2001, the 
appellant stated that while in Vietnam he saw a lot of death 
and later at Fort Sill he had trouble dealing with things 
after Vietnam because he felt used and he had difficulty 
trusting others and he asked to get out of the service early. 
He stated that he drank a lot after Vietnam, but he quit when 
his son was born.  After service, the appellant stated that 
he worked with heavy equipment, in the oil fields, in a nitro 
plant, in a chemical company, and for 16 years and currently 
for the Grand River Dam Authority.  The appellant stated that 
he moved on to better jobs and he was always bettering 
himself and he always worked very hard.  He denied 
significant difficulty with others on the job.  It was noted 
that the appellant was married in 1972 and divorced in 2000 
and he had two adult children.  The psychologist stated that 
the current presentation, history, and psychological testing 
suggested PTSD due to the appellant's combat experiences in 
Vietnam.  

In an interview, a copy of which was received in March 2001, 
E.R., who was asked by a district judge to make a 
psychological profile of the appellant and to determine 
whether he had PTSD, expressed the opinion that the appellant 
had PTSD and symptoms of PTSD to include contempt of 
authority, survivor's guilt and distrust upon his return from 
Vietnam. In a statement, received in March 2001, the 
appellant described the several in-service stressors.  He 
stated that after Vietnam he felt restless and compelled to 
work. 

In May 2002, J. M. stated that since the 1980s he had 
supervised the appellant at the River Dam Authority and that 
occasionally the appellant had temperament problems, 
resulting in confrontation with other employees, but 
generally the appellant completed his work.  J.M. stated that 
in the late 1990s the appellant divorced and lost his job. 

In statements in January 2003, in March 2003, in August 2003, 
and in July 2004, a VA psychologist related that the 
appellant reported the onset of PTSD symptoms prior to his 
discharge from the military and that the symptoms resulted in 
disciplinary action in his post-Vietnam service.  The 
psychologist expressed the opinion that the appellant's 
maladaptive behavior, leading to his discharge, was 
consistent with the symptoms of PTSD.

In March 2003, the appellant testified that he turned himself 
after he went AWOL because he wanted it to be over it and he 
just had a son.  He stated that he was a workaholic.  In 
August 2004, the appellant's representative stated that there 
were compelling reasons related to the appellant's PTSD, 
which caused the appellant to go AWOL during service.  The 
representative argued the appellant's otherwise meritorious 
service should also be considered.

VA records from August 2003 to December 2005 show that the 
appellant was treated for PTSD and had individual 
psychotherapy and group psychotherapy.  

In March 2006, E. R. stated that after his Vietnam 
experiences the appellant developed contempt for authority 
and his post-Vietnam service was tragic and self-defeating 
due to posttraumatic stress disorder. 

The appellant has described in-service stressors, but in July 
2007 the U.S. Army and Joint Services Records Research Center 
reported that the stressors could not be verified based on 
the information provided.  

In May 2009, the appellant stated he served honorably while 
in Vietnam and that he had an excellent record until he 
returned from Vietnam, when he became disillusioned with the 
service and he suffered from posttraumatic stress disorder, 
but he still had 28 months of good service. 



Analysis

On separation for service, the appellant received an "other 
than honorable conditions " discharge for the good of the 
service under AR 635-200, chapter 10, that is, an 
administrative discharge in lieu of a trial by general court-
martial for the offense of absence without authority for a 
continuous period of a least 180 days. The appellant was 
continuously absent without authority for 453 days. 

After service, in January 1976, pursuant to Presidential 
Proclamation No. 4313, the appellant was issued a clemency 
discharge.  In January 1978, the Army Discharge Review Board 
upgraded the appellant's discharge to "under honorable 
conditions" under the Department of Defense Special 
Discharge Review Program (SDRP), but the upgraded discharge 
did not remove any bar to VA benefits.  38 U.S.C.A. 
§ 5303(e).  In November 1978, on re-review by the Army 
Discharge Review Board, the appellant did not qualify for an 
upgrade under the uniform standards for discharge review.  
The determination did not change the "under honorable 
conditions" discharge under the Department of Defense 
Special Discharge Review Program (SDRP), which did not remove 
any bar to VA benefits.  38 U.S.C.A. § 5303(e).   

There are two defenses to the statutory bar to VA benefits 
under 38 U.S.C.A. § 5303.  One, a discharge under conditions 
specified in 38 U.S.C.A. § 5303 is a statutory bar to the 
payment of benefits, unless there are compelling 
circumstances to warrant a prolonged unauthorized absence or, 
two, the person was insane at the time of committing the 
offense causing such discharge. 38 U.S.C.A. § 5303(a) and 
(b); 38 C.F.R. § 3.12(b) and (c)(6).

The appellant argues the defense of compelling circumstances.  
First, under 38 C.F.R. § 3.12(c)(6)(i), the appellant argues 
that before his period of unauthorized absence he had 28 
months of good service, including 12 months in Vietnam.  



Although the appellant had at least two years of honest and 
faithful service, including 12 months in Vietnam, the Board 
does not find that the character or quality of the length of 
service was honest, faithful and meritorious and of benefit 
to the Nation.  38 C.F.R. § 3.12(c)(6)(i).  

While the term "meritorious" is not defined by regulation, 
the general meaning of "meritorious" denotes "deserving 
praise or reward." In the context of military service, a 
service member is expected and required to perform his duties 
in a satisfactory manner and to obey lawful orders.  While 
the appellant did perform his duties in a satisfactory manner 
as he was promoted to E-4 while in Vietnam, when he returned 
he was reduced in rank to E-1 by a special-court martial for 
two periods of unauthorized absence in March and in April 
1971.  But even considering the 24-month period of service to 
include service in Vietnam, the quality of service does not 
raise above the level of one, who did his job as required, 
which the Board does not equate to meritorious service, that 
is, service deserving praise or reward.  As meritorious 
service is not shown by any evidence of record other than by 
argument, compelling circumstances to warrant the prolonged 
absence based on length and character of service is not 
established. 

As for reasons for the prolonged unauthorized absence, in his 
statement for requesting an administrative discharge, the 
appellant stated he went AWOL because he wanted get married 
and he could not get married on his Army pay and he also owed 
money on bills.  Wanting to get married does not constitute a 
family emergency or other family obligation that compelled 
the period of unauthorized absence, considering his age (21), 
his education (graduated high school), cultural background 
(raised in Oklahoma in a family with brothers and a sister), 
and judgmental maturity (had completed two years of service).  
As for having bills to pay, it is not shown that the 
appellant was being dunned or that he was otherwise behind in 
his bills that compelled the period of unauthorized absence, 
considering his age (21), his education (graduated high 
school), cultural background (raised in Oklahoma in a family 
with brothers and a sister), and judgmental maturity (had 
completed two years of service).  



Considering whether there was service-incurred disability, 
relating to the appellant's state of mind, a VA psychologist 
stated that the appellant reported the onset of PTSD symptoms 
prior to his discharge from the military and that the 
symptoms resulted in disciplinary action in his post-Vietnam 
service.  The psychologist expressed the opinion that the 
appellant's maladaptive behavior, leading to his discharge, 
was consistent with the symptoms of PTSD.  Also, E. R. stated 
that after Vietnam, the appellant developed contempt for 
authority and his post-Vietnam service was tragic and 
self-defeating due to posttraumatic stress disorder.

The record shows on medical examination in August 1972 the 
appellant complained of trouble sleeping, depression and 
excessive worry, and nervous trouble.  On mental status 
examination, the appellant's behavior was described as 
normal.  He was alert and oriented. His mood was level. His 
thinking process was clear and his thought content was 
normal.  And his memory was good.  The impression was no 
significant mental illness.  The examiner found that the 
appellant was mentally responsible, able to distinguish right 
from wrong, and was able to adhere to the right.  The 
examiner reported that the appellant had the mental capacity 
to understand and participate in the proceedings against him, 
and that the appellant met the standards for retention.

After service, the record shows that in September 1999 the 
appellant was admitted because of suicidal ideation, and the 
diagnoses included posttraumatic stress disorder.  While the 
appellant may have a current diagnosis of PTSD related to 
service, nothing in the record contemporaneous with service 
shows that the appellant was suffering from an impaired state 
of mind at the time the period of unauthorized absence began.  
In his own words, he went AWOL because he wanted to get 
married and he could not get married on his Army pay and he 
also owed money on bills.  



While it is argued that in retrospect, the appellant's 
behavior could be explained by symptoms of PTSD, there is no 
evidence of an impaired state of mind at the time the 
appellant began his period of unauthorized absence to support 
the argument.  The appellant's state of mind did not 
compelled the period of unauthorized absence, considering his 
age (21), his education (graduated high school), cultural 
background (raised in Oklahoma in a family with brothers and 
a sister), and judgmental maturity (had completed two years 
of service).   

As for whether there was a valid legal defense which would 
have precluded a conviction for being AWOL. 38 C.F.R. § 
3.12(c)(6)(iii).  The record shows that in consultation with 
an attorney the appellant requested an administrative 
discharge in lieu of trial by general court-martial, knowing 
that he would be discharged under other than honorable 
conditions and furnished an Undesirable Discharge Certificate 
and that he may be ineligible for VA benefits.  From this the 
Board infers that the appellant did not have a valid legal 
defense and the record does not otherwise provide any reason 
for valid legal defense, including insanity which is 
addressed separately. 

The appellant does not argue and the record does not suggest 
that the bar to benefits should be overturned because the 
appellant was insane when he went AWOL.  38 U.S.C.A. § 
5303(b); 38 C.F.R. § 3.12(b).  While the appellant has been 
treated and hospitalized for PTSD after service, there is no 
evidence that the appellant was insane at the time he went 
AWOL and symptoms of PTSD, if present, do not equate to 
insanity.  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the piece of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs, as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  38 C.F.R. § 3.354(a); VAOPGCPREC 20-97.  

The phrase "due to a disease" applies to all three 
circumstances provided for in the regulation.  Zang v. Brown, 
8 Vet. App. 246 253 (1995) 

There is no evidence of record of insanity due to disease at 
the time of the appellant's period of unauthorized absence as 
the post-service evidence shows that the appellant had a 
drinking problem, but he quit when his son was born, and he 
was otherwise described as a workaholic who provided for his 
family with gainful employment.  

Although the period of unauthorized absence was a deviation 
from his normal behavior of serving on active duty, the 
appellant did not interfere with the peace of society or was 
he antisocial.  In a statement in December 2000, the 
appellant's mother stated that after the appellant returned 
home from the Army he drank and ran around following his own 
rules, and got married.  In a statement in January 2001, the 
appellant's sister stated that since Vietnam the appellant 
has been on steady downhill course for 30 years.  Neither 
statement shows that the appellant interfered with the peace 
of society nor was he antisocial. 

In January 2001, on psychological evaluation, it was noted 
that the appellant was good provider for his family and 
demonstrated a high level responsibility.  On VA 
psychological evaluation in February 2001, the appellant 
stated that he drank a lot after Vietnam, but he quit when 
his son was born, and that he moved on to better jobs and he 
was always bettering himself and he always worked very hard. 

E.R. expressed the opinion that the appellant had PTSD and 
symptoms of PTSD to include contempt of authority, survivor's 
guilt and distrust upon his return from Vietnam, but this 
alone does not establish that the appellant was insane as 
defined in 38 C.F.R. § 3.354, as the three independent 
instances of insanity, that is, person who, due to disease, 
deviated from his normal method of behavior, who interfered 
with the piece of society, and who departed (became 
antisocial) from the accepted standards of the community in 
which he resided are not shown. 




And finally, there is a regulatory bar to VA benefits, where 
as here, the appellant accepted an undesirable discharge to 
escape trial by general court-martial.  38 C.F.R. § 3.12(d).  
Insanity would be a defense, but as explained above insanity 
as defined in 38 C.F.R. § 3.354 has not been established. 

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, 
considering the defenses of "compelling circumstances" and 
"insanity," and the benefit-of-the-doubt standard of proof 
does not apply.  38 U.S.C.A. §§ 5303 and 5107(b) and 38 
C.F.R. §§ 3.12 and 3.354.   


ORDER

The character of the appellant's discharge is a bar to 
benefits administered by the Department of Veterans Affairs 
benefits.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


